J-S34014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


 M.L.                                     :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
                    v.                    :
                                          :
                                          :
 S.G.                                     :
                                          :
                    Appellant             :   No. 629 MDA 2020


                Appeal from the Order Entered March 5, 2020
              In the Court of Common Pleas of Luzerne County
                   Civil Division at No(s): 10899 of 2013


BEFORE: PANELLA, P.J., BENDER, P.J.E., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, P.J.:                     FILED DECEMBER 15, 2020

      S.G. (“Mother”) appeals from the March 5, 2020 order, which denied her

request to relocate with the parties’ minor child (“Child”), born in January of

2013, from Luzerne County to Lexington, Massachusetts. After careful review,

we affirm.

      Mother resides in the Pittston, Pennsylvania area. Father lives in Exeter,

Pennsylvania. Mother is of Indian descent and Father is Caucasian. Child

presently attends elementary school in the Pittston Area School District.

      The parties met while both working at Schott Optical in Duryea,

Pennsylvania. Mother and Father are the natural parents of Child, and were
J-S34014-20


unmarried at the time of his birth. The relationship between the parties

remains unattached and contentious.1

      The present custody order, in effect since July of 2016, provides a

comprehensive custody arrangement: (1) Mother has primary physical

custody of Child; (2) Father has partial custody that includes alternating

weekends, every Wednesday from 2:00 p.m. until Thursday morning at the

start of Child’s daycare or schooling, and the option of every Friday when Child

would otherwise be in daycare; (3) Father possesses the right of first refusal

of physical custody of Child when Mother is traveling for work or her schooling;

and (4) the parties share legal custody. See Order, 7/11/2016, at 1-2.

      In April of 2018, based on cross-petitions filed by the parties, the court

ordered Mother, Father, and Child to attend family counseling and appointed

a guardian ad litem, Sherwood P. Grabiec, Esquire (“GAL”) to represent Child’s

best interests.

      On July 2, 2018, Mother served Father with a notice of relocation with

Child. Father filed a counter-affidavit regarding relocation, objecting to the

relocation and modification of the custody order. Subsequently, on August 2,

2018, Mother filed a petition requesting a relocation proceeding.

      Mother sought relocation after she had attended Massachusetts Institute

of Technology (“MIT”) from 2016 to 2018, and graduated with a postgraduate




1 See Trial Court Opinion, 3/5/2020, at 2-7 (full history of protracted litigation
regarding the custody dispute).

                                      -2-
J-S34014-20


Master of Business Administration (“MBA”). Upon graduation, she was offered

employment by a company, AXA Group, in Boston, Massachusetts.

      The court conducted a custody/relocation trial on June 27, 2019, August

27, 2019, October 23, 2019, November 15, 2019, and December 23, 2019.

The trial court provided the following synopsis of the trial testimony:

             Samantha Ashby testified that she is [Child]’s daycare
      owner (The Learning Center) and has known him for a lengthy
      period of time. She indicated that “[Child]’s very bright He’s a
      smart kid, very, very funny, constantly goofing around. He’s just
      all around - just a really, really cool kid. . . . he’s just a really
      bright, energetic, pretty well-behaved kid.” She further stated in
      response to a question if [Child] is doing great in her daycare
      program, she replied, “He does. He thrives.”

             The Guardian ad litem, Sherwood P. Grabiec, Esquire,
      testified in both parties’ case in chief. …

            Regarding his recommendation (GAL Report filed
      5/10/2019), he stated “. . . I would have to give a certain amount
      of greater weight to the opportunities that may be available to
      [Child] in the Boston Area.” He further testified, “[a]nd I want to
      stress that I’m not a parenting coordinator. I’m not a custody
      evaluator. I don’t have the expertise in that field. . . But again, I
      guess at the end of the day, I thought both parents were capable,
      caring. But if you have to point the finger at one or more factors,
      the opportunities probably in Boston are greater.” Regarding the
      minor child, he testified “. . . [Child] is seemingly a pleasant,
      happy boy that is functioning under the circumstances that are -
      that he’s confronting. Namely, that parents are trying to provide
      for him, care for him. Seemingly, they’re trying to function under
      a custody schedule that provides meaningful interaction on behalf
      of [Father]. [He] by all accounts has been a very involved father,
      and that’s very comforting. [Mother], again, an attentive
      [m]other. At the end of the day, this is a very difficult situation
      with regard to what I perceive as [Mother]’s reasonable desire to
      enjoy the fruits of her academic success, which I think will
      certainly in many ways benefit [Child]. I’ve heard a lot of
      information with regard to the experiences that [Child] has with
      his extended family and that is great, and I would hope those

                                      -3-
J-S34014-20


     would continue. The circumstances of [Mother]’s situation are that
     she doesn’t have as an extensive family network in the area. I
     would hope, and I also am mindful of the fact that [Child] had
     some in his six years, almost seven years, he’s had a lot of nice
     experiences with church and sports and a really, really strong
     relationship I would hope with his father. I don’t doubt that. I
     would hope that [Child] would be able to have a lot of meaningful
     continuing experiences with his mother. And I don’t doubt that,
     you know, she will pursue, you know, those opportunities.”

            He further testified, “[Child]’s had the ability to enjoy a lot
     of experiences with his father. I would imagine that would
     continue. Maybe modifications would have to be made. He is by
     all accounts in my estimation getting by really well with - under
     the current situation.”

            Regarding the relationship between Mother and Father, he
     testified “. . . [Child] doesn’t perceive that his parents talk to one
     another that much. They may communicate in other ways. But
     they don’t really talk to one another. That’s the sense I have just
     from going through the file, too. This has always been seemingly
     this type of - you know, historically, this is the case. There’s
     ongoing tension.”

            Father presented expert witness, Dr. William V. Fabricius,
     an expert recognized in the field of developmental psychology and
     relocation custody matters. He stated his studies involve the
     effects of relocation associated with children’s outcomes. He
     stated in regards to relocation factors, one, two and six, that his
     “recommendation would be not to allow [relocation] because of
     those three factors. Now, I’m not talking about the other factors,
     but my expert opinion based on data I have relevant to those
     factors is consistently and strongly against allowing the relocation,
     for the child’s best interest.” Regarding the conflict and hostility
     between the parties in this matter, he stated, “[in] the hundreds
     of cases we’ve studied, the hostility and conflict did not go down
     after relocation, it remained high. The conflict went down in
     families that did not relocate. There is no data that I’m aware of
     to indicate the opposite. . . . The conflict was higher among the
     families that relocated years later than among the families that,
     in fact, didn’t. And among the families that don’t relocate, typically
     you find conflict reducing in the several years after the divorce.”
     Dr. Fabricius recommended equal involvement by Mother and
     Father in the child’s life.

                                     -4-
J-S34014-20



           As an additional expert witness, Father presented, Dr. Toni
     J. Evans-Barton, CEO of The Fatherless Generation Foundation.
     She testified regarding fatherless children and the possible
     negative effects on same. She stated her “professional experience
     is reunification and dealing with fatherlessness” and further
     explained “I am a licensed and ordained minister, and I also have
     a certification in divorce and family-reunification mediation, and
     then I also am a cognitive behavioral–life coach and practitioner.”

             She opined that [Child] fits into the category as a fatherless
     child, because “[Father and Child] don’t live together.” In regards
     to the relocation request, she stated, “I don’t believe it’s a good
     idea at all, I do not believe it should be approved, simply because
     six hours away has proven, not through my research but even by
     the expert before me, that six hours away is just too much time.
     And then looking at the six hours is not only six hours away, but
     it’s a twelve-hour trek, one way and then back. And that becomes
     stressful on a child to have to spend most of his time in the car
     concerning parenting time and visitation with that particular
     parent, whether it’s mother or father. I’ve had children testify and
     say, I didn’t want to drive all the way to Ohio to spend time with
     my father for a weekend and then have to drive back, only once
     a month. I would have rather stayed at home. Which then
     becomes an erosion on the relationship with the father.” She
     further stated, “. . . The child needs as much of a normal life as
     possible. And when two parents live as close as possible, without
     dealing with all the conflict that we’re talking about here today,
     they don’t have to get into conflict living that close together, I
     don’t want them to live around the corner from each other, but
     what I’m asking is to live as close as possible so that [Child] can
     stay in the same school district when he’s with his parents, he can
     have the same friends, he can have the same activities, and he
     doesn’t miss a beat whether it comes to visiting the other parent
     That’s a part of stability.”

            Mother presented expert witness, Dr. Kenneth Lewis, an
     expert in the field of child custody involving relocation. He testified
     he was involved with the parties since 2013, when ordered by the
     Honorable Muroski to perform a custody evaluation of the parties.
     He stated his 2014 report focused on “[a]ttachment theory and .
     . . miscegenation” which he explained the latter was an infant born
     of “two parents of different cultural backgrounds, races or ethnic
     backgrounds. In this case it’s Anglo American, white, as we say

                                      -5-
J-S34014-20


     and Indian, Indian American.” He stated “. . . with regard to
     miscegenation, [Father] did not seem knowledgeable about any
     problems that would be to a miscegenated child in a small town
     like Exeter. [Mother] was aware of it; [Father] was not.”

            Regarding his latest, 2019 report, he stated “I reviewed
     reports from Dr. Evans-Barton from Georgia and Dr. Fabricius
     from Arizona, and my own report from 2014 and the addendum
     from 2014, and other materials. . . . I reviewed the statistics that
     greatschools.com produces in relocation issues and studied the
     scoring that’s given to the schools that [Child] would possibly go
     to, one here and one there.” He explained “[g]reatschools.com is
     statistics derived from the data that the various school districts
     give to the organization. And they do statistics. They do the
     analysis on a ten-point scale . . . they make an overall rating of
     five for Wyoming Area.” Further, he explained, “I also looked at
     this other part of Pennsylvania in another case I had, which is not
     far from here, Lycoming County. I had three cases in Lycoming
     with Judge Clinton Smith. And I used the same resource,
     greatschools.com. And it rated very, very low. It rated six or five,
     as I recall. I think it’s general knowledge to people in academia
     that the Boston area provides by far [the better] academic
     environment for children than Central Pennsylvania.” He stated “.
     . . [t]he Wyoming Area School District or SD was rated or is rated
     by the greatschools five out of ten. The Lexington, Massachusetts
     was rated nine out of ten.” He stated he disagrees with Dr. Evans-
     Barton’s opinion that “[preserving a relationship a parent/child
     with a non-relocating parent is, she says, impossible.” Further, “I
     think of military families; I think of all the relocation cases I’ve
     done where the parents are very involved long distance. So I don’t
     understand how she would conclude it’s impossible.”

           In conclusion he added, “[s]o I disagree with that
     statement, relocation will emotionally harm the child.” “With
     regard to the quality of life, there’s no question in my mind that
     the educational facilities for [Child] through the years ahead would
     be far superior in Lexington, Massachusetts. That’s a primary
     concern. But secondary to that but close up would be the cultural
     factor. I’ve spent some time in Luzerne County. I don’t see it as a
     diverse community for a miscegenated child. On the other hand,
     I looked up statistics from our national government. There’s
     86,000 people who reside in Lexington, Massachusetts. The
     percentage of Indian Americans is 2.28 percent. So there’s a


                                    -6-
J-S34014-20


     rather large community available for interaction. I think that’s
     significant, also.”

           He further concluded, “. . . a plenary hearing should happen
     once. If it’s done right, that’s what we hope for. For our children
     to be caught up in litigation forever and ever is not good.”

           Father explained to the Court that he is employed by
     Intermetro Industries in the R&D Department and his annual
     salary is $110,000.

           Father explained Intermetro permits flexibility regarding his
     work schedule: “. . . [Child] needs something, whether it’s a call
     from the school or whether it’s a call or text from [Mother] or a
     doctor, I’m able to leave work and either go to school or run to a
     doctor’s appointment, which I’ve done several, many times over
     the course of [Child]’s life.”

            Father presented dozens of pictures regarding [Child]’s
     familial and friendly relationships and activities. One picture was
     explained: “This is Friday, February 15, 2019. This is [Child] at
     our friend Lisa Price’s farm. We did some dog training or our dogs
     that day on a Friday. I had part of the day off of work, and [Child]
     thought it was very, very interesting. The dog, the whiter dog,
     that’s our dog Maya’s mother. And the other dog with the orange
     collar, that is Jamie, that’s our dog’s littermate brother.” Another
     picture was described as, “. . . that’s Christmas Eve of last year.
     He’s hanging out with his cousins, Cameron and Scott. The middle
     photo is half of Fourth of July of 2018, that’s [Child] with his
     cousins Gianna and Gabriella. [Child]’s in the middle of the
     picture. He’s also right smack dab in the middle of their ages.”
     Another he explained was “[t]hen November 21, 2018. That’s
     [Child] helping my dad grind some meat in the garage of our
     home.” Father continued, “The next picture, page one, top photo,
     October 12, 2018. That’s [Child] playing with two kids in the
     neighborhood. That is Braden and Bryce Gaylord. And then in the
     middle photo on page one, April 3, 2019. That’s [Child] playing
     street hockey with the neighborhood children again, that’s Bryce
     Gaylord and Chase Clark.’ Another photo was explained, “. . .
     October 13, 2018, this is [STEM] day held at the Pittston Area
     High School. [Child] was building some type of molecule replica
     with cheese balls and toothpicks.” Father added that Mother was
     not present for the [STEM] day activities. He further elaborated
     on photos from the December 18, 2019, Breakfast with Santa at

                                    -7-
J-S34014-20


     Pittston Area School; the April 9, 2019, Bunny Brunch; the August
     27, 2018, the Kindergarten Orientation Day; the October 23,
     2018, Patriot Dash (Father chaperoned the event for [Child]’s
     Kindergarten class); the March 31, 2018, Easter Egg hunt held at
     the Holy Redeemer church grounds; October 10, 2018, Roba’s
     Farm Kindergarten class field trip (Father chaperoned the event
     for [Child]’s Kindergarten class). Father testified that Mother did
     not attend any of the above–mentioned events.

            Father presented a stack of pictures and explained that “[i]t
     showed [Child] playing baseball and enjoying himself playing the
     games, enjoying himself playing with teammates. It’s showing
     him enjoying himself with me as the coach and probably some of
     all of us together with the teammates; but, yes.”

            Father testified that he has coached [Child]’s soccer teams:
     “. . . [i]n the spring, I was the head coach. In the fall, I was an
     assistant coach.” He explained Mother was “not in favor of [Child
     playing soccer].” He elaborated, “She thought that it was too
     dangerous and would cause concussions and CTE which I believe
     stands for chronic traumatic encephalitis.” Father explained
     [Child] has missed one-half of his soccer and T-ball games due to
     Mother refusing to take him during her periods of custody. “. . .
     [I]n the fall of this year, he missed approximately half of his
     games. And in the spring, he missed approximately half of his T-
     ball games.”

            Father testified, “. . . [L.G.] is like a perfectly normal, happy
     kid. I mean, we’re very, very fortunate. I mean, he’s happy. He
     eats well, he likes six-year–old foods, he likes his vegetables, he
     likes McDonald’s. He loves to run around. He likes to bike, he likes
     to go see the kids, he likes to play soccer. He loves to play with
     the dogs. He knows how to train the dogs. You know watching
     that develop has been interesting. He pretty much falls into the
     center of the bell curve on what you would expect of a six-year-
     old as far as likes. I mean, he likes ice cream. He needs - I mean,
     he’s six, so he needs to be disciplined, which I discipline him. But,
     I mean, he’s not at all a troubled child.”

           He added that [Child] has not had any health or injury
     problems in the last five years: “No. [Child] runs, he jumps, he
     plays. Does he get the occasional cold? Does he get the
     [occasional] ear infection? Yes. But he’s like we’re so blessed
     because I know people that have where their kid have health

                                      -8-
J-S34014-20


     problems and all you can do is pray for them to help them out,
     but we are blessed that [Child] is the running, jumping. He’s
     conversational. He’s mentally with it. He’s very lucid. He knows
     who to trust. He knows who not to trust. We are very, very blessed
     and fortunate with [Child]’s current physical and mental state.”

            Father explained his opposition to relocation that [Child] “is
     a normal, healthy, happy child. He is thriving in his current world
     that he knows which is school, family, the area, church . . . he is
     such a well-rounded, normal, well –behaving happy kid.” He
     further stated, “[Child’s] continued relationship with both parents
     is extremely important for his health and well-being.” He added,
     “Now, do I intend to be his dad? Now, I – it’s almost impossible
     or it is impossible to do from six hours away. There’s no little
     league, there’s no soccer, there’s no school functions, there’s no
     homework, there’s no making him his meal, there’s no giving him
     his bath. Okay. He likes to play with his friends. Okay, I worry
     about the downstream effect for [Child] more than anything.”

           Mother testified her address is 69 Emerson Gardens Road,
     Lexington, Massachusetts. She stated “. . . I stay, when I’m in
     town in Pennsylvania, at 102 Schooley Avenue, Exeter
     Pennsylvania,” and Kate Mangan and her two children live there,
     also.

            She stated she met Father while working at Schott Optical,
     in Duryea and Exeter. She explained their initial relationship,
     “[a]fter the initial encounter with [Father], he did not - he basically
     told me that he was not interested in a relationship. He was
     interested in buying me dinner occasionally and taking me home.
     That was about the extent of what he wanted.” After becoming
     pregnant “he introduced me to his parents and - he moved in with
     me for some time until it was intolerable for me, and I kicked him
     out of my house.” She stated their relationship ended before
     [Child] was born.

           She described her employment at Schott and her degree of
     education. “Until 2018, I worked at Schott . . . I started as a
     productive development scientist at Schott. And I moved into
     global product management with direct report to Germany . . . I
     was a Ph.D in physics.”

            Mother explained her early career aspirations. She stated
     prior to [Child]’s birth she “imagined that I would follow normal

                                      -9-
J-S34014-20


     career ladder and expected to be in leadership position in a
     reasonable amount of time which is normal for industry careers
     and have some management responsibilities associated with it.”
     She explained “she was the global product manager for laser
     materials which supplied laser pieces all over the world for cutting-
     edge laser weapons.” She stated “travel was directly related to
     performance in terms of meeting the fiscal-year plan for numbers
     or profit. So when you have customers in Japan, in Korea, in
     Germany, all over the world, in India, the expectation was that
     you meet those numbers. An[d] in order to meet those numbers,
     you would have to go talk to the customers on-site and see what
     they’re doing and give them solutions as a scientist and as the
     lead of the product.” After meeting with the talent management
     at Schott, they suggested her career opportunities regarding a
     management position would increase if she would move to
     Germany.

           Subsequently, she decided to further her education and
     attended [MIT]’s Executive Masters of Business Administration, in
     2016 to 2018. During that period, the custody schedule
     established by the Honorable Muroski was maintained as much as
     possible. “. . . [S]ome switches between Wednesday and
     Thursdays were occasionally granted when [Father] agreed. Most
     of the time, [Child] came with me during class time. Especially
     during the ten-day schedules that I’ve had on location in
     classrooms, [Child] came with me; and I would arrange for a
     family member to babysit him.” “So my brother - on short
     weekends, my brother watched him while I was in class.
     Occasionally, he came to classes with me. And on other lengthy
     periods, I had my friend from California fly in to help me take care
     of [Child] while I was in classes.” [Mother] graduated from the
     MIT MBA [program] on June 7th, 2018.

           Regarding her employment at Schott, Mother stated she felt
     “that I was being pushed more and more into sales and that my
     role was becoming a salesperson rather than being able to apply
     any of my education that I had gained over the years, not physics,
     not the management, not analytics, none of this.” Around this
     time, as she was interested in “some more responsibility and a
     less sales - oriented position with Schott”, she began seeking
     other employment. She was offered a leadership job by a
     classmate from MIT and interviewed with AXA Group, a financial
     advisor, property and [casualty] insurance company. She stated
     the “[t]he monetary compensation was significantly higher than I

                                    - 10 -
J-S34014-20


     was receiving at Schott. And also, my ability to grow into a real
     executive career was also much more plausible within the United
     States; and I didn’t have to travel very much once I was on
     location in Boston.” She accepted the offer at AXA in July of 2018
     and ended her employment at Schott in the same month.

            She explained that while in Lexington “. . . I have friends
     with kids [Child]’s age. So we usually spend time with them. We
     go to birthday parties. What [Child] likes doing mostly is going to
     the Children’s Museum in Boston and also the Science Museum . .
     . and [Child] enjoys the exhibits. He enjoys interacting with the
     various play, science activities that they have. One time that we
     were there, the MIT freshman engineering students were
     exhibiting their product designs that they were having the kids try
     out. These were various toys that they had invented as part of
     their school project for mechanical engineering class, and [Child]
     got to test it out. . . They get to do electronics, wiring, and
     diagrams, things like that. So it’s opportunities like that that I
     haven’t really had in the immediate area.”

           Mother then described the schools she researched in the
     Lexington Area. She stated, “[s]o the school system in Lexington,
     Belmont, Newton, Will, any of the Metford, Bedford, that local
     area, they are all 9 or 10 A-Plus school districts which there would
     be – it’s very - having Brown University, Boston University,
     Harvard, MIT, UMass, Northeastern, with every college, very high
     level colleges concentrated in a small area, the education is –
     there’s a huge focus on education by the parents in the area, by
     the universities putting stuff out into the local areas. And the
     schools have a lot of funding.”

           She explained that [Child] is currently attending the Pittston
     Area School District for 2018 and 2019. Regarding his
     performance, she stated, “. . . [Child] performed well in the tasks
     from what I could see. I also worked with him quite a lot. He was
     quite slow in coming up in terms of the handwriting. But he’s much
     more mathematically-orientated. He could use much more
     challenge in terms of his math skills. When he started school, I
     would say that he could add and subtract. They didn’t quite get
     into that until later in the year. So in terms of - so to me, it’s
     setting expectations, right? You can say he did phenomenally well.
     He thrived when your expectations are low from the children all
     together. But if I compare [Child] to the other children in the


                                    - 11 -
J-S34014-20


     Boston area, he’s quite behind.” Further she stated, “[a]nd he
     could be further advanced than where he is today.”

            Regarding [Child]’s extracurricular activities, Mother stated,
     “So I went to the parent teacher conferences. They set up different
     ones for [Father] and I, his teacher. But I have not attended any
     of the PTO events because I’m trying to maintain my job which I
     think is more important.” Mother stated she has been living in the
     Pittston area since April 2011. She stated, “It’s been quite
     challenging for me to make social connections in this area. First
     of all, my skin color - I would say to be completely open - is an
     obstacle to it. The only source of support that I have had over the
     years is – Beth [Gober-Mangan]’s family, Beth and her family.”
     She continued, “I’ve attended a few birthday parties. It was really
     awkward for me. I was at Chuck-E-Cheese’s for one of the
     birthday parties. No one really - I went up to talk to them. No one
     really came up to talk to me. All the moms that knew each other
     kind of grouped together. So it was a very awkward and intense
     situation for me. They just really - it felt to me like they didn’t
     really appreciate me being there. And I’m always extremely
     concerned about the fact that how [Father] and his family bash
     my relationship. And I don’t know who they know and how they’re
     going to act around me. So it’s been a very tense, very awkward
     environment for me. When we started going through the custody
     situation, [Father] went and said very mean and negative things
     about me to pretty much everybody on the floor at Schott. So I
     was very worried about interacting. That also affected my ability
     to form social connections in the area. Him being so integrated
     into the community, I don’t know - even my [neighbor] was a - in
     Pittston area - was a witness for him in his witness list on the
     pretrial brief. I mean, so I don’t know who I can interact with in a
     safe manner. So I don’t feel safe, yeah. So I would say other that
     Beth’s family, I have not had many social opportunities for social
     interactions in this area.”

            But she stated, while she’s in Boston, “It’s completely
     different. I feel completely safe. I have significant friends, female
     friends, highly accomplished. They’re smart. Their kids are smart.
     I feel welcomed, and I feel like I belong there compared to here.”

            She further testified her father and step-mom live in Ocala,
     Florida and her brother lives in New Jersey. Her extended family
     lives in Australia and her close friends live in San Francisco and


                                    - 12 -
J-S34014-20


     Washington, D.C. She explained the majority of her family is “still
     in India.”

            She went on to explain the activities [Child] enjoys. She
     stated, “So in terms of sports, I would say his favorite – he’s a
     water baby. He loves the water. He likes swimming. So I was
     happy that we found that. He is not coordinated enough for team
     sports, I would say. I haven’t - he’s interested in soccer from what
     I can see. He likes bicycling, scooting, the normal activities that
     kids like. He likes guitar. I’ve seen him actively trying to practice
     on guitar, and he likes piano. So I would like to get him into a
     musical program. He likes doing math . . . I would say, from his
     school experiences and from his daycare, in terms of comparing
     athletic ability of other kids around him, I wouldn’t say he’s
     athletic, per se. But I think kids should be well-rounded. So I
     would like to see him take up a sport.”

           She then explained that “. . . [Child] is not receiving here is
     a cultural education. He is half Indian. There’s no denying that.
     He’s not just Luther[a]n Catholic. So I don’t see any opportunity
     for him to experience anything related to my traditions or my -
     anything Indian in this area.”

            She described the cultural activities in Lexington: “[s]o we
     have many festivals, the festival of lights, the Diwali Festival
     where the community gets together. There’s an Indian-American
     League in Lexington that we go to these activities, dances,
     traditional dances, teaching that for kids. They have soccer. They
     have cricket. They have all these sport activities that they
     organize. They have Navratri which is New Year’s celebrations -
     Lexington does - and Chinese New Year’s celebrations. So
     observing Ramadan - having the ability to participate in the global
     activities, that’s not something I’ve seen here.” She stated she
     has “seen some activity in Scranton. But it’s mainly Hindu related.
     And I’m not Hindu. I’m Christian.”

           Regarding her experiences in the Pittston and Luzerne
     County area, she stated, “I feel like I’m in jail here somewhat. I
     feel alone. I don’t have many connections, so yeah. It’s not a
     happy place for me. And it hasn’t been in a long time, ever since
     this whole custody stuff started. [Father] and his family, I would
     say, have made my life hell. I’ve had incidents where people were
     trying to run me off the road. I don’t know who is related and why.
     So I’ve driven in the shop parking lot to wait it out.”

                                    - 13 -
J-S34014-20



            She explained [Child]’s daily routine, during her periods of
     custody: “Usually I start my work at 4:30 or 5 a.m. in the
     morning. I take meetings and calls with India at that time. And
     then when [Child] wakes up, he wakes up anywhere from 6:45 to
     7:30 depending on when he went to bed. And I get him dressed,
     and I drive him to the daycare. And then I come back to work. So
     that’s my typical schedule when I’m in Pittston or Exeter. And then
     when I’m in Boston - usually, I’m in Boston when I don’t have
     [Child]. When I have [Child], I stay home with him and do my
     work from home, yeah. . . And I pick him up in the evenings
     between 5 and 6 from the daycare. So [Child] takes the bus from
     the daycare to Pittston Area. And then takes the bus back from
     daycare to - from Pittston Area to daycare. And on [Father]’s
     custody, he picks [Child] from either the daycare or from the
     school.”

             Regarding her recent work and travel schedule, Mother
     stated, “It’s been fairly suicidal. I mean, there is quite - depending
     on trying to get back from Pittston from Boston on a Thursday,
     it’s - in traffic, it’s a fairly significant effort to make sure that I get
     everything done, to make sure that I am getting the face time I
     need, that I’m visible, all of this. So it’s been physically incredible.
     But I’ve managed to deal without any traffic incidents or any
     major accidents. I mean, I’ve driven, I would say, 50,000 miles
     so far.” “My time with [Child], I would say. It has affected some
     amount of the quality time with [Child] because I am tired after
     all of this, so yeah.”

            In response to her counsel’s question regarding the benefits
     to [Child] if relocation is granted, she responded, “[s]ignificant to
     me is the education system, the environment, the safety, that he’s
     got a multi-cultural environment, and the ability to participate in
     activities other than just church. And I would say [Father]’s family
     is extremely homophobic. So he’s around people who are a bit
     more open-minded. He’s got opportunity to participate in the
     robotics program at the MIT museum. He’s got opportunity to
     interact with that medium. He’s got events and teachings that
     they do in terms of computers and coding at the science museum
     and the children’s museum. And these are so integrated into the
     community. The kids overall just seem to be doing so much more
     entrepreneurially at a younger age than anywhere here from what
     I can observe. And so I feel like overall - if he and I want to start
     a company in Boston, for us, there’s so much more opportunity

                                       - 14 -
J-S34014-20


     for us to get the funding and support for the two of us to start
     something from a new product, a new idea there than here.”

           In response to her counsel’s question regarding the benefits
     to herself if relocation is granted, she stated, “I’d have friends. I’d
     have community. I feel safe. Mentally, I’m a basket case here. I
     don’t feel comfortable. And people will tell you, I will ask, who’s
     that: who’s that. So I’m often at my friend’s Beth bar where they
     serve customers. And I don’t like going to the bar area where
     people are because I don’t know who’s showing up there that’s
     [Father]’s friends in order to check up on [Child] and me. So I try
     to stay in the back and try to help her cook. So it’s not a
     comfortable situation for me.” She went on to state regarding her
     motivation to relocate “[i]t’s motivated - and if I’m completely
     honest, I would say I have some motivation behind separating
     [Father]’s mother from [Child]’s life a little bit because I feel like
     she's the cause of a lot of bad phrases that [Child] - and criticisms
     for me. So I would say, yeah, there is a factor for me.”

           On cross examination, Mother was asked how the difference
     between living in the Pittston area making $129,000 and living in
     the Boston area making $190,000 would benefit [Child], she
     replied, “It makes a huge difference . . . I can afford a nanny, for
     instance.” She further explained, “If I wanted to, it would be
     additional help for me. It would be someone I trust. It would be
     someone who could help with doing cooking, some of the laundry,
     so yes. I think I don’t need one, no. I can handle all of this myself
     without the help of a nanny.”

            Father’s counsel questioned Mother regarding the court-
     ordered Right of First Refusal: She responded, “It just says when
     I’m traveling for work but when my primary work location is
     Boston, if I ask Beth to pick up my son from daycare because I’m
     a half an hour late to get there by 6 p.m., I don’t see a reason to
     text [Father]. I don’t need [Father]’s approval to do my day-to-
     day.”

             In response to Father’s counsel’s question regarding
     Mother’s attendance to [Child]’s school’s extracurricular events,
     such as field trips, the Patriot Dash, Breakfast with Santa, the
     Bunny Brunch, Easter candy, she stated, “I already said I have
     not attended any of these. And I never felt comfortable attending
     any of these because these were all [Father]’s friends. And I felt
     like it was also scheduled when he knew I was out of town.”

                                     - 15 -
J-S34014-20



             Additionally, in response to Father's counsel’s question
      regarding [Father]’s attendance at T-Ball, she replied, “No I didn’t
      agree to him playing T-ball which is why I’m saying I don’t know
      whether he played or not.” In response to the question of why
      [Child] doesn’t go to practice or games, when he’s with Mother,
      she replied, “Because it’s my time, and I want to spend it with my
      child the way I want to. . . It’s not whether or not I want him to
      play T-ball or not. It’s that I want to spend time with my child the
      way I want to spend time with my child. When I’m working this
      hard, I have opportunity for spending time with him other than
      the way how [Father] prescribes my time should be.”

            When asked if [Child] plays soccer for the Pittston Stoners,
      she replied, “I don’t know the schedule. It’s not important to me.
      I haven’t paid attention to it.” “I think - I know that he signed him
      up for some soccer. I don’t know if it’s Stoners soccer or whatever
      soccer it is.” She further stated she never attended any of his
      soccer or T-ball games. “Again, I’ve already stated that during the
      times that [Father] has [Child], I am in Boston working. Again, I
      do need to make a living. So there is priority here.”

             In response to counsel’s question regarding her referring to
      Father as a sperm donor, she replied, “I have yes . . . [b]ecause
      he was never interested in being an actual father. And I strongly
      feel that the majority of what he’s doing here is more about the
      fight rather than actually being a parent.”

             Father presented nearly two dozen witnesses that testified
      they had observed Father and [Child]. The witnesses described
      events they participated in with the two (soccer, church, school
      field trips, etc.) and the interactions between them. The witnesses
      described the relationship as loving and Father as devoted to his
      son.

Trial Court Opinion, 3/5/2020, 8-31.

      On March 5, 2020, the court entered an order, and corresponding

opinion, denying Mother’s petition for relocation. The court also concluded the

July 11, 2016 order “of shared legal custody with Mother as primary physical

custodian and Father enjoying partial physical custody with right of first

                                     - 16 -
J-S34014-20


refusal, provides for the best interests” of Child. Trial Court Opinion, 3/5/2020,

at 42. Mother filed the present, timely appeal.

      Mother presents the following issues for our review:

     1. Whether the trial court abused its discretion and committed an
        error of law in its application of the relocation factors, 23
        Pa.C.S.A. § 5337(H), more specifically:

        i.   Did the trial court abuse its discretion and commit an
             error of law in its application of 23 Pa.C.S.A. §
             5337(H)(2) by failing to consider the evidence presented
             regarding the increased educational opportunities and
             increased cultural opportunities available to the minor
             child if relocation were to be permitted?

       ii.   Did the trial court abuse its discretion and commit an
             error of law in its application of 23 Pa.C.S.A. §
             5337(H)(3) in determining that “Father’s present periods
             of partial custody would be greatly affected by Mother’s
             relocation with [Child]?”

      iii.   Did the trial court abuse its discretion and commit an
             error of law in its application of 23 Pa.C.S.A. §
             5337(H)(5) by failing to consider the evidence presented
             regarding the attempts by Father to thwart Mother’s
             relationship with the minor child?

      iv.    Did the trial court abuse its discretion and commit an
             error of law in its application of 23 Pa.C.S.A. §
             5337(H)(6) by failing to adequately consider the
             evidence presented regarding the enhancement to the
             general quality of life for Mother?

       v.    Did the trial court abuse its discretion and commit an
             error of law in its application of 23 Pa.C.S.A. §
             5337(H)(7) by failing to adequately consider the
             evidence presented regarding the enhancement to the
             general quality of life for the child?

      vi.    Did the trial court abuse its discretion and commit an
             error of law in its application of 23 Pa.C.S.A. §
             5337(H)(10) by failing to adequately consider the

                                     - 17 -
J-S34014-20


            evidence presented regarding the fact that the child is a
            miscegenated child and the importance of such a
            consideration in his development?

     2. Did the trial court abuse its discretion and commit an error of
        law in determining that Mother failed to meet her burden of
        establishing that relocation will serve the best interest of the
        child?

     3. Did the trial court abuse its discretion and commit an error of
        law in determining that denying the relocation best serves the
        needs and welfare of the minor child?

     4. Did the trial court abuse its discretion and commit an error of
        law by placing significant weight on the need for consistency in
        the child’s life as justification for denying the relocation?

     5. Did the trial court abuse its discretion and commit an error of
        law by disregarding the recommendation of the Guardian ad
        Litem, who recommended granting the requesting relocation?

     6. Did the trial court abuse its discretion and commit an error of
        law in allowing Torri J. Evans-Barton to testify as an expert in
        the field of fatherlessness children in relocation over Mother’s
        objection?

     7. Did the trial court abuse its discretion and commit an error of
        law in recognizing the field of fatherless children in relocation as
        a recognized and accepted field of expertise?

     8. Did the trial court abuse its discretion and commit an error of
        law in failing to recognize that the weight of evidence favors
        relocation of Mother and the child?

Appellant’s Brief, at 5-8 (some capitalization omitted).

      All claims advanced in Mother’s appeal concern the trial court’s order

denying her petition for relocation. We review the entire record with deference

to the trial court’s credibility assessments:

      [O]ur scope is of the broadest type and our standard is abuse of
      discretion. This Court must accept findings of the trial court that

                                      - 18 -
J-S34014-20


      are supported by competent evidence of record, as our role does
      not include making independent factual determinations. In
      addition, with regard to issues of credibility and weight of the
      evidence, this Court must defer to the trial judge who presided
      over the proceedings and thus viewed the witnesses first hand.
      However, we are not bound by the trial court’s deductions or
      inferences from its factual findings. Ultimately, the test is whether
      the trial court’s conclusions are unreasonable as shown by the
      evidence of record. We may reject the conclusions of the trial court
      only if they involve an error of law, or are unreasonable in light of
      the sustainable findings of the trial court.

A.D. v. M.A.B., 989 A.2d 32, 35-36 (Pa. Super. 2010) (citations and quotation

marks omitted). The propriety of relocation must be decided on a case-by-

case basis that does not easily conform to bright line rules:

      With any child custody case, this Court has long stated that the
      paramount concern is the best interests of the child. This standard
      requires a case-by-case assessment of all of the factors that may
      legitimately affect the physical, intellectual, moral and spiritual
      well-being of the child. When a custody dispute involves a request
      by a party to relocate, we have explained, there is no black letter
      formula that easily resolves relocation disputes; rather, custody
      disputes are delicate issues that must be handled on a case-by-
      case basis.

C.M.K. v. K.E.M., 45 A.3d 417, 420-421 (Pa. Super. 2012) (citations and

quotation marks omitted).

      Section 5337(h) of the Child Custody Act, 23 Pa.C.S.A. §§ 5321-5340,

sets forth the factors which a court must consider when determining whether

to grant a proposed relocation:

      (h) Relocation factors. — In determining whether to grant a
      proposed relocation, the court shall consider the following factors,
      giving weighted consideration to those factors which affect the
      safety of the child:




                                     - 19 -
J-S34014-20


         (1) The nature, quality, extent of involvement and duration
         of the child’s relationship with the party proposing to
         relocate and with the nonrelocating party, siblings and other
         significant persons in the child’s life.

         (2) The age, developmental stage, needs of the child and
         the likely impact the relocation will have on the child’s
         physical, educational and emotional development, taking
         into consideration any special needs of the child.

         (3) The feasibility of preserving the relationship between the
         nonrelocating party and the child through suitable custody
         arrangements, considering the logistics and financial
         circumstances of the parties.

         (4) The child’s preference, taking into consideration the age
         and maturity of the child.

         (5) Whether there is an established pattern of conduct of
         either party to promote or thwart the relationship of the
         child and the other party.

         (6) Whether the relocation will enhance the general quality
         of life for the party seeking the relocation, including, but not
         limited to, financial or emotional benefit or educational
         opportunity.

         (7) Whether the relocation will enhance the general quality
         of life for the child, including, but not limited to, financial or
         emotional benefit or educational opportunity.

         (8) The reasons and motivation of each party for seeking or
         opposing the relocation.

         (9) The present and past abuse committed by a party or
         member of the party's household and whether there is a
         continued risk of harm to the child or an abused party.

         (10) Any other factor affecting the best interest of the child.

23 Pa.C.S.A. § 5337(h). “The party proposing the relocation has the burden

of establishing that the relocation will serve the best interest of the child as


                                      - 20 -
J-S34014-20


shown under the factors set forth in subsection (h).” 23 Pa.C.S.A. §

5337(i)(1). Moreover, “[e]ach party has the burden of establishing the

integrity of that party’s motives in either seeking the relocation or seeking to

prevent the relocation.” 23 Pa.C.S.A. § 5337(i)(2).

            [Lastly, 23 Pa.C.S.A. § 5323(d)] requires the trial court to
      set forth its mandatory assessment of the sixteen [Section
      5328(a) custody] factors prior to the deadline by which a litigant
      must file a notice of appeal. Section 5323(d) applies to cases
      involving custody and relocation.

            In expressing the reasons for its decision, there is no
      required amount of detail for the trial court’s explanation; all that
      is required is that the enumerated factors are considered and that
      the custody decision is based on those considerations. A court’s
      explanation of reasons for its decision, which adequately
      addresses the relevant factors, complies with Section 5323(d).

A.V. v. S.T., 87 A.3d 818, 823 (Pa. Super. 2014) (citations and quotation

marks omitted).

      At the outset, we note the trial court did not conduct a Section 5328(a)

custody factors analysis. See Trial Court Opinion, 3/5/2020, at 31-32.

However, neither party objected to this omission. Moreover, a review of

Mother’s arguments on appeal do not concern the lack of any Section 5328(a)

analysis. Accordingly, Mother has waived any argument regarding the court’s

omission. See Pa.R.A.P. 302(a). We now turn to the merits of Mother’s claims.

      Mother first claims the trial court abused its discretion and committed

an error of law in its application of the following relocation factors – Section

5337(h)(2), (3), (5), (6), (7), and (10). See Appellant’s Brief, at 26-48.

Central to each factor, Mother complains the trial court failed to adequately

                                     - 21 -
J-S34014-20


weigh certain evidence that was in her favor. For example, as to Factor 2 (the

age, developmental stage, needs of the child and the likely impact the

relocation will have on the child’s physical, educational and emotional

development, taking into consideration any special needs of the child), Mother

argues the court “failed to adequately weigh the evidence presented regarding

the increased education and cultural opportunities available to the child if

relocation were to be permitted.” Id., at 27. She states that the child was

considered to be advanced by his daycare provider, and she presented

uncontroverted evidence that Lexington schools were given a higher rating

than Luzerne schools. Id., at 28. She also points out that her witnesses and

the GAL corroborated this evidence. See id.

      Another example is Factor 3 (the feasibility of preserving the

relationship between the non–relocating party and the child through suitable

custody arrangement, considering the logistics and financial circumstances of

the parties). Mother states she proposed that the “every other weekend

scheduled be maintained with the parties meeting at a halfway point or her

doing all the transportation at times she came to visit the area and also for

extended time periods during holidays and when the child is off from school.”

Id., at 31. She also suggested every other week during the summer time for

Father to have custody. See id. Mother states this “proposed custodial

schedule provides a very similar amount of custodial time for Father[,]” and

therefore, “Father’s periods of custody would be minimally impacted, if at all.”


                                     - 22 -
J-S34014-20


Id., at 32. Additionally, she states that because she is no longer enrolled in

school and has less travel associated with the new employment position,

“Father will not miss periods due to his inability to exercise the right of first

refusal[.]” Id., at 33.

      A final example is Factor 7 (whether the relocation will enhance the

general quality of life for the child, including, but not limited to, financial or

emotional benefit or educational opportunity), in which Mother asserts the

court failed to properly credit enhancements to her situation that would

provide improvements to Child’s quality of life. See id., at 41. She states the

court failed to consider substantial increases in her “compensation package

and benefits and in her psychological well-being and the impact such would

have on the child’s well-being.” Id., at 42. Mother suggests the court failed to

adequately consider additional possible advantages, including the educational

and cultural opportunities of Lexington. See id., at 43-45. Lastly, she alleges

the court disregarded the fact that Child has spent extensive time in

Massachusetts since 2016 and demonstrates a comfortability level with being

in the Boston area and traveling back and forth. See id., at 44-46.

      Contrary to Mother’s position, “[i]t is within the trial court’s purview as

the finder of fact to determine which factors are most salient and critical in

each particular case.” M.J.M. v. M.L.G., 63 A.3d 331, 339 (Pa. Super. 2013)

(emphasis added). Additionally,

      [t]he parties cannot dictate the amount of weight the trial court
      places on evidence. Rather, the paramount concern of the trial

                                      - 23 -
J-S34014-20


      court is the best interest of the child. Appellate interference is
      unwarranted if the trial court’s consideration of the best interest
      of the child was careful and thorough, and we are unable to find
      any abuse of discretion.

R.L.P. v. R.F.M., 110 A.3d 201, 208 (Pa. Super. 2015) (citations omitted).

      As noted above, the trial court issued an opinion, in conjunction with its

relocation order, which contains a thorough analysis of each statutorily

mandated relocation factor. See Trial Court Opinion, 3/5/2020, at 33-38. We

will highlight the examples we pointed to in Mother’s argument.

      As for Factor 2, the court pointed to the following: (1) Child is a seven-

years-old minor, who attends first grade at the Pittston Area School District,

and is doing well in school and is secure in daycare; (2) he has never attended

the school in Lexington, and testimony indicated that while the Lexington

school system is more highly rated than the Luzerne County schools, Child is

presently receiving age-appropriate education in Luzerne County; (3) Mother

believes Child would receive more advanced education in Lexington; (4) Child

has no special needs; and (5) Child receives medical services as needed in

Luzerne County. See Trial Court Opinion, 3/5/2020, at 34.

      Concerning Factor 3, the court considered the following: (1) the

proposed city of relocation, Lexington, is 300 miles from the Greater Pittston

area; (2) it is a six-hour trip one-way to Lexington from the Pittston area; (3)

Mother commutes frequently to Lexington for employment and has called the

trip “suicidal;” (4) Father’s present periods of partial custody would be greatly

affected by the relocation; (5) both parties are financially stable; (6) Mother

                                     - 24 -
J-S34014-20


proposed Father may have additional periods in the summer and holidays

breaks; and (7) Dr. Lewis suggested meeting halfway to exchange Child and

video conferencing. See id., at 34-35.

      Lastly, as for Factor 7, the court noted: (1) although Mother earns more

compensation in Boston, finances of both parties are and have been adequate

to meet Child’s needs since birth; (2) while Lexington schools are rated higher

than the Luzerne County schools, Child is presently receiving proper age-

appropriate education in Luzerne County; (3) Mother stated more cultural

diversity and global cultural activities are available in the Lexington area, but

not in the Pittston area; (4) according to Mother’s witnesses, Lexington has

children’s communities, museum memberships, and good schools affiliated

with nearby, major universities; (5) Father testified Child is receiving proper

education in Luzerne County; (6) Child’s emotional needs are also met and he

is happy and thriving; (7) Child is safe and secure in his school, neighborhood

and community activities, and Luzerne County has been his home since birth.

See id., at 36-37.

      It is evident the trial court considered and credited Mother’s evidence.

Nevertheless, it was within the court’s purview as the fact-finder to determine

which factors are most salient and critical, and here, the court found some

factors were more important than the ones Mother wishes to highlight. See

M.J.M., 63 A.3d at 339. The record overwhelmingly supports the court’s

findings, particularly regarding Child’s current education and social success


                                     - 25 -
J-S34014-20


and his need for stability. As such, we discern no abuse of discretion in the

court's assessment of the Section 5337(h) factors. Therefore, Mother’s first

claim is unavailing.

      Next, addressing her second and third claims together, Mother claims

“the trial court erred and abused its discretion in determining that [she] failed

to meet her burden of establishing that the relocation will serve the best

interest of the child and in determining that denying the relocation best served

the needs and welfare of the child.” Appellant’s Brief, at 49. Mother points to

the court’s finding that she offered testimony that relocation may be in her

best interest but it was not convinced that relocation was in Child’s best

interest and that his physical, intellectual, moral, and spiritual well-being was

sound. See Trial Court Opinion, 3/5/2020, at 41. Mother states she “presented

evidence to substantiate the benefits to the child that far exceeded those

which relate to her personal happiness.” Appellant’s Brief, at 50. She alleges:

      [She] considered the best interests of the child when obtaining
      her MBA, when leaving her employment at Schott, and also when
      researching potential schools and cultural opportunities for the
      child. Mother presented evidence regarding her significant
      increase in compensation and ancillary benefits; the increased and
      improved educational opportunities available to the child in
      Lexington, Massachusetts, based on her own research and
      experience observing the school districts; the cultural
      opportunities and access to diversity that the child would be
      exposed to as a child who is of half-Indian descent; her increased
      availability to the minor child; and the increase in her own
      personal well-being and feelings of safety, which will obviously
      positively impact the child.

Id. (citations to reproduced record omitted).


                                     - 26 -
J-S34014-20


      Mother states, “By failing to recognize or credit these improvements for

the child, the trial court elevated Father’s interests over the best interests of

the child.” Id., at 51. Lastly, she contends the court disregarded the testimony

of the GAL and Dr. Lewis, who both recommended that relocation was in the

best interests of Child. Id., at 51-52.

      In assessing the best interests of Child, the court opined:

             Mother and Father enjoy shared legal custody with Mother
      having primary physical custody and Father having partial physical
      custody with right of first refusal. The parents have always
      enjoyed financial stability. Each provides adequately for [Child]’s
      physical, intellectual, moral and spiritual well-being. Each parent
      devotes full attention to [Child] and when Mother may be
      unavailable, she has made proper child-care arrangements to
      ensure stability for [Child]. Father likewise provides full attention
      to [Child] and has an extended family available as a back-up, if
      needed. [Child] is in elementary school and daycare in settings
      which he is thriving educationally and socially with familiarity of
      friends and environment. [Child] is enjoying age-appropriate
      activities through school and extracurricular activities. He is most
      familiar with his neighborhood, well liked in his community, and a
      popular, active member in this community. The parties are to be
      commended for raising such an exceptional young man. His bond
      with both parents is strong, he is well-cared-for and loved. He is
      a happy, young child. He has numerous friends, family members,
      teammates, caring neighbors, as evidenced by the testimony.

             Mother’s desire to advance in her professional career is most
      commendable. Mother testified to her being safe and comfortable
      in Lexington. She enjoys a circle of friends and classmates and co-
      workers in Lexington. She has reaped a larger salary and
      challenging employment with possibility of greater opportunity to
      secure financing and support in pursuit of additional business
      ventures. She may seek the employ of a trusted nanny to assist
      with, inter alia, household chores.

           Mother and Father are both financially stable and have been
      so even prior to Mother’s present employment and increased


                                     - 27 -
J-S34014-20


     salary. No testimony was offered to indicate [Child]’s needs were
     ever inadequately met due to financial issues.

           Mother offered testimony that the schools in Lexington are
     recognized as superior to those in Greater Pittston. Mother
     attested to availability of institutions of higher learning, museums,
     and cultural diversity and opportunity in Lexington. She testified
     that children overall just seem to be doing so much more
     entrepreneurially at a younger age than anywhere here when
     compared to Lexington.

           The Court applauds any parent who wants what is best for
     their children. But when parents cannot agree, the Court must
     determine what is in the best interests of the child. “We reaffirm
     that in a relocation case, as in any custody case, the paramount
     concern remains the child’s, not the parent’s best interest.” S.M.
     v. R.J., 1802 MDA 2016.

            “It is beyond the belief of this court that any parent would
     petition to relocate their children if said relocation would not
     contribute to the personal happiness and emotional well-being of
     the petitioning parent. If these particular benefits to the relocating
     parent were to carry such weight alone, few relocations petitions
     demand much more attention and time by the court, few would
     be denied, and the best interest of the children would take a back
     seat to the interests of the relocating parent in virtually every
     case.” Graham v. Graham, 794 A.2d 912, 917 (Pa. Super. 2002).

            [Child] is a normal, healthy child; thriving in his current
     world that he knows which is school, family, neighborhood and
     church. He is such a well-rounded, normal, well-behaving kid. The
     need for stability and continuity in [Child]’s education, family life
     and community life is paramount. Since birth, these needs have
     been adequately addressed and will not be disturbed at this point
     in his young life.

           Both parents value education and vocational success.
     [Child] is appropriately educated for his young age. Parents should
     cooperate to enroll him in additional programs that may be of
     interest to him, based upon his liking. Proven successful stability
     and continuity in [Child]’s life abhors disruption and relocation to
     another community.




                                    - 28 -
J-S34014-20


            Finances are not and have never been an issue[] with the
      parties. [Child] has and will continue to have all his material needs
      provided for by both parents.

             Mother offered testimony that relocation may be in her best
      interest but the Court is not convinced relocation is in the best
      interest of this seven-year-old, first-grade child. [Child]’s
      demonstrated development and success will not be disturbed at
      this stage of his life. His physical, intellectual, moral and spiritual
      well-being is sound.

             The parties must cooperate to expose [Child] to the cultural
      traditions of both parents and all others. During Mother’s periods
      of custody, she is encouraged to participate with [Child] in the
      Dewali Festival, the Indian-American League and the Navrati New
      Year’s celebrations in Lexington. Father is encouraged to continue
      attending his Church’s activities with [Child] during his periods of
      custody.

            Mother, although sincere in her motivation, has not
      established that granting relocation will serve the best interests of
      [Child]. Additionally, Father has established his motives are
      honest in seeking to prevent relocation.

            [Child], age 7, a first grader, is in a developmental stage of
      his young life where his physical, educational and emotional needs
      are presently and demonstrably adequately met. He is thriving
      and his best interests demand non-interference with his present,
      successful lifestyle. His emotional and educational needs are
      properly met. His quality of life is thriving and promising.

Trial Court Opinion, 3/5/2020, at 38-42.

      Mother again attempts to argue the court did not give proper weight to

certain evidence that was in her favor. However, she fails to present case law

in which financial, educational, and cultural opportunities are the deciding

factors in granting a relocation request. Additionally, while Mother presented

this evidence, the court was within its discretion to conclude these

improvements did not outweigh other factors and circumstances that

                                      - 29 -
J-S34014-20


demonstrate Child’s physical, educational and emotional needs are presently

and adequately being met. Indeed, as the court pointed out, both parents

share a strong bond with Child and he is thriving educationally and socially

with familiarity of family and friends. The court could reasonably infer that the

300-mile distance between Luzerne County and Lexington would severely

impinge upon Child’s quality of life. Therefore, we conclude the court properly

determined that the denial of the relocation request was in Child’s best

interests. Accordingly, Mother’s second and third issues are without merit.

      In Mother’s fourth claim, she argues the court abused its discretion and

erred by placing significant weight on the need for consistency in Child’s life

as justification for denying relocation. See Appellant’s Brief, at 52. She asserts

the court’s reliance on Johns v. Cioci, 865 A.2d 931 (Pa. Super. 2004), was

misplaced because the statement regarding continuity and stability was taken

from a segment of the opinion where this Court was addressing the legal

standard for review of a request for a custody modification as opposed to a

request for relocation. See id. Moreover, Mother states:

            The trial court’s determination that continuity and stability
      trumped the advantages available to the child if the relocation was
      permitted was not supported by the record. As stated above, the
      trial court adopted Father’s position with regard to the
      appropriateness of the child’s education and his developmental
      progress. However, Father admitted that the parties had explored
      other educational facilities in order to provide the child with a more
      challenging education.

             The trial court also completely disregarded the fact that the
      child has spent a considerable amount of time in the Boston area
      since 2016 and is very familiar with the area. At his young age,

                                     - 30 -
J-S34014-20


      the child has been traveling to the Boston area longer than he has
      been enrolled in school. Additionally, the child’s extracurricular
      activities began in 2019, therefore, during the time testimony was
      taken in this case, the child was just becoming acquainted with
      those activities over Mother’s objection.

Appellant’s Brief, at 53 (footnote and citations to reproduced record omitted).

Mother contends she met her burden and the court erred because “the

evidence presented demonstrated the child has experienced a different

continuity than that found by the trial court.” Id., at 54.

      Initially, it merits mention that to the extent Mother argues the court

improperly relied on Johns, a review of the trial court’s opinion reveals no

citation to that case. Furthermore, the two cases explicitly relied on by the

court, also do not cite Johns. See Trial Court Opinion, 3/5/2020, at 40.

      Nevertheless, the court’s reference to the importance of continuity and

stability in a child’s life is not misplaced. In conducting a relocation analysis,

a court must determine the child’s best interest by considering the custody

factors outlined in Section 5328.2 See A.V., 87 A.3d at 823. “The need for

stability and continuity in the child’s education, family life and community life”

is an enumerated factor. See 23 Pa.C.S.A. § 5328(a)(4). Therefore, the court

acted within its discretion by finding that Child’s need for stability and

continuity was paramount when deliberating on Mother’s petition to relocate.




2 It merits reiterating that the court did not discuss all of the Section 5328
factors, but Mother did not raise this issue on appeal.

                                     - 31 -
J-S34014-20


      Lastly, like her prior issues, Mother essentially argues the court erred in

finding that continuity and stability trumped the advantages available to Child

if the relocation was permitted and did not give proper weight to certain

evidence that was in her favor regarding this factor. Contrary to Mother’s

argument, we again defer to the findings of the trial court, and it was not

required to give one factor greater weight than another. The evidence at trial

established: (1) Mother devotes her full attention to Child when he is in her

custody and when she is unavailable, she has made proper child-care

arrangements to ensure stability for Child; (2) Father also provides full

attention to Child and has an extended family for support who Child is close

with; (3) Child is thriving educationally and socially with familiarity of friends

and environment; (4) Child is enjoying age-appropriate activities through

school and extracurricular activities; and (5) Child is most familiar with his

neighborhood and is well liked in his community. If Child were to relocate to

Massachusetts, he would be without this network that he has been surrounded

by since birth. Therefore, we cannot conclude the court abused its discretion.

Accordingly, Mother’s argument fails.

      Next, Mother argues the court abused its discretion and committed an

error of law by disregarding the recommendation of the GAL to grant

relocation. See Appellant’s Brief, at 54. Mother states the court “failed to

explain why the GAL’s unbiased recommendation was not accepted” and the




                                     - 32 -
J-S34014-20


court’s “decision to deny the relocation [was] not supported by the evidence

of record.” Id., at 56.

      As Mother acknowledges, the recommendation of a GAL is not binding

on the trial court. See id., at 55. Rather, a GAL’s opinion is to be considered

advisory only. See In re Adoption of R.J.S., 889 A.2d 92, 100 n.8 (Pa.

Super. 2005); see also C.W. v. K.A.W., 774 A.2d 745 (Pa. Super. 2001).

      A review of the record reveals the following. The GAL had been involved

in the case since May of 2018. He first met Child in May of 2019. Prior to trial,

the GAL issued a four-page report, which included a recommendation in favor

of relocation. See Report of Sherwood P. Grabiec, Guardian Ad Litem for L.G.,

A Minor, 5/10/2019.

      Notably, during Mother’s case-in-chief at trial, the GAL testified that it

was “very difficult” for him to make a recommendation in case but he “would

have to give a certain amount of greater weight to the opportunities that may

be available to [Child] in the Boston area.” N.T., 6/27/2019, at 156.

Additionally, he stated:

      I want to stress that I'm not a parenting coordinator. I’m not a
      custody evaluator. I don’t have the expertise in that field…. But
      again, I guess at the end of the day, I thought both parents were
      capable, caring. But if you have to point the finger at one or more
      factors, the opportunities probably in Boston are greater.

Id., at 156-157.




                                     - 33 -
J-S34014-20


      During Father’s case-in-chief, the GAL testified: “So at the end of the

day, I guess I don’t have the wisdom of Solomon to say … what will – would

be ultimately in the best interest of [Child].” N.T., 12/23/2019, at 7.

      Moreover, when asked by the court if he could provide his opinion

regarding the best interest of Child, the GAL stated:

           I haven’t seen anything to cause me great concern or
      concern that [Child] is struggling with a difficult situation. His
      parents live separately and apart.

           Now, you know, he has been functioning and living in the
      Greater Boston area for a number of years. He doesn’t seem as
      though he’s in great distress over that. He’s had the ability to
      enjoy a lot of experiences with his father. I would imagine that
      would continue. Maybe modifications would have to be made.

             He is by all accounts in my estimation getting by really well
      … under the current situation. I would imagine he’s going to have
      a lot of – would have a lot of great experiences, you know, maybe
      out of the Boston area.

            I guess I’m hard pressed to ultimately say what’s going to
      be the preferable situation. You’ve heard from the experts who,
      you know, offered their opinions, and I wouldn’t presume to
      necessarily have that level of expertise.

Id., at 13-14.

      Based on the record, it is evident that the trial court did not ignore the

GAL’s recommendation. However, it is also clear the GAL was not firm in his

opinion regarding the best interest of Child as to relocation. After review, we

are satisfied that the trial court properly considered and weighed the evidence

presented by the GAL, and committed no abuse of discretion in reaching its

decision even though it was contrary to the GAL’s position. As noted above,


                                     - 34 -
J-S34014-20


the court was not bound by the GAL’s recommendation. Accordingly, Mother’s

fifth issue is unavailing.

      As for Mother’s sixth and seventh arguments, she addressed them

together. Mother complains that the court erred and abused its discretion by

allowing Dr. Evans-Barton to testify as an expert in the field of fatherless

children and in recognizing the field of fatherless children as an accepted field

of expertise. See Appellant’s Brief, at 56. She states that Dr. Evans-Barton

“does not have any specialized expertise that relates to the current case.” Id.,

at 57. Moreover, she states:

      Father presented no evidence to demonstrate that Dr. Evans-
      Barton possessed any scientific, technical or other specialized
      knowledge with regard to relocation in child custody cases. In
      providing her purported expert testimony, Dr. Evans–Barton
      references her own personal experience and studies out there to
      form her opinions which were based on her anecdotal interactions
      with children she has counseled. She also admitted that it was not
      her research which she was relying on to form her opinion but
      rather the research of others despite her failure to cite to any of
      the research she relied on. Therefore, there was no basis for which
      the court could conclude that she possessed knowledge beyond
      that possessed by others, nor that her methodology was generally
      accepted.

Id., at 58 (citations to the reproduced record and quotation marks omitted).

Additionally, Mother claims Dr. Evans-Barton’s experience focused on

reuniting children with their fathers when they had been separated for

numerous reasons and here, those circumstances do not apply because Child

“has and will continue to have a relationship with his father.” Id., at 58.




                                     - 35 -
J-S34014-20


      When reviewing evidentiary rulings by the trial court, our standard of

review is narrow. See Potochnick v. Perry, 861 A.2d 277, 282 (Pa. Super.

2004). The admission of expert testimony is within the discretion of the trial

court and should not be disturbed on appeal unless the trial court abuses its

discretion. See Buttaccio v. American Premier Underwriters, Inc., 175

A.3d 311, 315 (Pa. Super. 2017).

      The admissibility of expert testimony is governed by Rule 702 of the

Pennsylvania Rules of Evidence. Under Rule 702, an expert may testify if she

has scientific, technical or other specialized knowledge, beyond that of a

layperson, which will assist the trier of fact to understand the evidence or to

determine a fact in issue. See Pa.R.E. 702.

      It is well established in Pennsylvania that the standard for qualification

of an expert witness is a liberal one. See Miller v. Brass Rail Tavern, 664

A.2d 525, 528 (Pa. 1995). The test to be applied when qualifying a witness “is

whether the witness has any reasonable pretension to specialized knowledge

on the subject under investigation.” Id. The witness normally need only

possess more expertise than is otherwise within the ordinary range of training,

knowledge, intelligence or experience. See id. If she does, she may testify

and the weight of such testimony is for the trier of fact to determine in view

of the expert’s credentials. See id.

      Regarding her credentials, Dr. Evans-Barton received her bachelor’s

degree at the University of Michigan in chemistry, a master’s degree at Emory


                                       - 36 -
J-S34014-20


University in bio-chemistry cell development, and a philosophy degree at CICA

University in theological seminary. She is an ordained minister with a

certification in divorce and family reunification mediation, and is also a

cognitive behavioral life coach and practitioner. She has provided an opinion

on the study of fatherless children vis-à-vis relocation in a custody matter in

one other occasion. See N.T., 8/23/2019, at 128-131.

      Dr. Evans-Barton is the CEO of The Fatherless Generation Foundation,

which is an organization that “specializes in reunification of fatherless children

with their biological fathers.” Id., at 128. She has worked with over 55,000

children who have grown up in fatherless homes from the ages of 7 to 19. Id.,

at 129. Dr. Evans-Barton testified that she has utilized the definition of a

“fatherless child” as defined by the National Fatherhood Initiative, which has

four factors: (1) a child who has never met the father; (2) a child who has

limited access to the father; (3) a child whose father has died; and (4) a child

who has a father in the home but is emotionally detached or has no

attachment to that particular father. Id., at 128. When asked about the

present matter, she stated Child fell under the Factor 2 definition – a child

who had limited access to his father. Id., at 129.

      Dr. Evans-Barton explained her recommendation of non-relocation

based on her expertise by analyzing each of the Section 5337 relocation

factors, emphasizing the stressors a child faces when his parents are not in

close residential proximity. Id., at 132-137.


                                     - 37 -
J-S34014-20


      We reiterate that the trial court is permitted to apply a liberal standard

for qualification of an expert witness. See Miller, 664 A.2d at 528. Based on

the foregoing, Mother has not demonstrated that the trial court abused its

discretion in permitting Dr. Evans-Barton to testify as an expert witness.

      Moreover, we note that while the trial court permitted Dr. Evans-Barton

to testify as an expert in the field of fatherlessness, we can find no instance

where the court explicitly relied on her testimony in its relocation

determination. As evidenced by its March 5, 2020, opinion, the court

summarized Dr. Evan-Barton’s testimony in its synopsis, but its analysis and

conclusion focused on the testimony of Mother, Father, the GAL, and her

expert witness, Dr. Lewis. See Trial Court Opinion, at 33-42. Accordingly,

Mother’s sixth and seventh assertions fail.

      Lastly, Mother sets forth a conclusory argument that based on all of her

prior assertions, “the trial court failed to acknowledge the weight of the

evidence favored granting [her] request for relocation when the evidence was

applied to the factors set forth” in Section 5337(h). Appellant’s Brief, at 59.

      As discussed several times above, the trial court properly addressed the

ten relocation factors and made reasonable findings of fact based on the

evidence presented at trial. We are bound by the findings. See A.D., 989 A.2d

at 35-36. Accordingly, Mother’s final claim is unavailing.




                                     - 38 -
J-S34014-20


Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2020




                          - 39 -